Citation Nr: 9932320	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  92-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1973  

This case originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Hartford, Connecticut, Regional Office.  The veteran 
subsequently moved to Florida, and the St. Petersburg, 
Florida, Regional Office (hereinafter RO) is the certifying 
Regional Office.  The RO has substantially complied with the 
directives of the Board in its November 1996 Remand, and this 
case is now ready for appellate review.  
 
Following the November 1996 Remand, the RO found that new and 
material evidence had been presented with respect to the 
claim for service connection for post-traumatic stress 
disorder, and the issue has been listed accordingly on the 
title page. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The service medical records reflect a period of 
hospitalization begun in 1968 for treatment of left leg 
fractures sustained after a car struck the veteran as well as 
hospitalization in 1971 after the veteran was involved in a 
jeep accident. 

3.  The record contains competent medical opinion concluding 
that the in-service vehicular accidents resulted in stressors 
that contributed to the development of post-traumatic stress 
disorder.

4.  Unit records reveal that his unit was fired on while he 
was in Vietnam, and that the unit sustained causalities.

5.  His Vietnam experiences have also been implicated in the 
onset or worsening of the diagnosed post-traumatic stress 
disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, post-
traumatic stress disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim for service connection for post-traumatic stress 
disorder will be granted by this decision, the Board finds 
that the veteran has presented sufficient evidence to 
conclude that this claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  In light of the 
allowance of the issue on appeal, the Board notes that no 
useful purpose would be served by remanding this case to 
conduct the development requested by the veteran's 
representative in his July 1999 memorandum or any other 
indicated development necessary to fulfill the duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107(a).   
  
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

With the above criteria in mind, the relevant facts will be 
briefly summarized in light of the fact that the veteran's 
claim will be granted.  The veteran has essentially contended 
that accidents incurred in service were so stressful to him 
that he has "flashbacks" that feel to him as if he is re-
experiencing these incidents.  The service medical records 
confirm inpatient treatment for fractures sustained in the 
left leg beginning in September 1968 after an automobile 
struck the veteran.  Further hospitalization was necessitated 
in 1971 after the veteran was involved in a jeep accident.  
He also sustained fractures of the left leg following this 
accident.

As for the veteran's service in Vietnam, the veteran contends 
that he witnessed trucks being blown up and bodies being 
"torn apart," mutilated and burned.  He also has asserted 
that striking a land mine caused the jeep accident.  However, 
there is no evidence indicating that the veteran received the 
Purple Heart, which is awarded to servicepersons who sustain 
injuries in combat.  Moreover, neither the veteran's military 
occupational specialties nor his awards and decorations are 
indicative of combat.  The U.S. Army and Joint Services 
Environmental Support Group (ESG), however, obtained records 
from the veteran's unit which appear to indicate that this 
unit was exposed to hostile action by the enemy during his 
service in Vietnam.  

In December 1982, the chief of the psychiatry service at the 
Hartford RO concluded that the in-service accidents sustained 
by the veteran involved "potentially life-threatening 
stressors," which had resulted in symptoms of post-traumatic 
stress disorder such as nightmares and night "terrors," 
increased alertness and startle response, and nocturnal 
episodes in which he acted in a manner in which it appeared 
that he was re-experiencing a traumatic event.  In 
intervening years service connection for post traumatic 
stress disorder was denied.  As noted, that claim has been 
reopened by the RO.

Most recently, a private psychologist who examined the 
veteran in December 1998 concluded that the veteran had post-
traumatic stress disorder as result of early abuse he 
suffered as a child as well as his experiences during 
service.  This psychologist opined that the trauma he 
experienced as a child was more severe than that experienced 
during service, and that the symptoms of post-traumatic 
stress disorder resulting from service were "minimal."  A 
VA psychiatrist concluded in January 1999 that the veteran 
had post-traumatic stress disorder, and that "his war 
experiences may have contributed to his pre-existing 
psychological problems." 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that there is sufficient 
"positive" evidence to allow the veteran's claim.  While 
the record does contain "negative" evidence, and the 
veteran's credibility as to some of his alleged stressors is 
in question, the fact that the service medical records 
document two in-service vehicular accidents, and that the 
record as discussed above includes competent medical opinion 
indicating that these events resulted in post-traumatic 
stress disorder, leads the Board to conclude that the weight 
of the "positive" and "negative" is at a minimum in 
relative balance.  AS noted, it is also shown by the record 
that there was injury and death to soldiers in the veteran's 
unit while he was in Vietnam, and vehicles were damaged or 
destroyed.  Accordingly, the claim for service connection for 
post-traumatic stress disorder must be allowed.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f); Gilbert, 1 
Vet. App. at 49. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

